                                     Case 5:17-cv-00002-JGB-KK Document 51 Filed 10/11/18 Page 1 of 4 Page ID #:2622




                                 1    Clinton Mikel (SBN 251319)
                                      cmikel@thehlp.com
                                 2    The Health Law Partners, P.C.
                                 3    32000 Northwestern Hwy., Suite 240
                                 4    Farmington Hills, MI 48334
                                      P: (248) 996-8510; F: (248) 996-8525
                                 5    Attorneys for Defendant
                                 6    San Bernardino Mountains Community Hospital District
                                 7
                                                                            UNITED STATES DISTRICT COURT
                                 8                                         CENTRAL DISTRICT OF CALIFORNIA
                                 9                                          EASTERN DIVISION – RIVERSIDE
                                10
                                       United States of America, ex rel.,                                                        Case No.: 5:17-cv-00002-JGB-KK
                                11     Frank Adomitis,                                                                                      (Hon. Jesus G. Bernal)
                                12
The Health Law Partners, P.C.




                                       Plaintiff,                                                                      Defendant’s Notice of Correction and
                                13
                                                                                                                       Resetting of Hearing For Defendant’s
                                14                vs.                                                                        Motion for Attorneys’ Fees and
                                15                                                                                                                Expenses
                                       San Bernardino Mountains Community
                                16
                                       Hospital District;
                                17     Does 1 through 20, inclusive;                                                             Hearing Date: November 19, 2018
                                18                                                                                                                Time: 9:00 AM
                                       Defendants.                                                                                                  Courtroom: 1
                                19
                                20
                                21
                                22
                                23              TO PLAINTIFF, UNITED STATES OF AMERICA, ex rel., FRANK

                                24    ADOMITIS, HIS ATTORNEY OF RECORD, ESPERANZA CERVANTES

                                25    ANDERSON AND THE COURT:

                                26              PLEASE TAKE NOTICE that on November 19, 2018, at 9:00 a.m., in Courtroom

                                27    1 before the Honorable Jesus G. Bernal, Judge Presiding, at 3470 Twelfth Street Riverside,

                                28    CA 92501-3801, Defendant, SAN BERNARDINO MOUNTAINS COMMUNITY

                                                                                                             Page 1
                                      Defendant’s Notice of Correction and Resetting of Hearing For Defendant’s Motion for Attorneys’ Fees and Expenses
                                      Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 51 Filed 10/11/18 Page 2 of 4 Page ID #:2623




                                 1    HOSPITAL DISTRICT, will move the Court pursuant to 31 U.S.C. § 3730(d)(4) for an
                                 2    award of attorneys' fees in favor of Defendant and against Plaintiff United States of
                                 3    America ex rel., Frank Adomitis ("Relator"). The basis of this motion is that Defendant is
                                 4    the prevailing party as the Court granted dismissal of Relator’s action in its favor, and
                                 5    Relator's claim was clearly frivolous, vexatious, or brought for the purpose of harassment.
                                 6              The previous date for hearing set on November 12, 2018, at 9:00 a.m. was
                                 7    erroneously set on a holiday, Veterans Day. Accordingly, this hearing date is vacated and
                                 8    reset for November 19, 2018, at 9:00 a.m., in Courtroom 1 before the Honorable Jesus G.
                                 9    Bernal, Judge Presiding, at 3470 Twelfth Street Riverside, CA 92501-3801
                                10
                                11
                                12    Respectfully submitted,
The Health Law Partners, P.C.




                                13     Dated: October 11, 2018                                                    THE HEALTH LAW PARTNERS, P.C.
                                                                                                                  By:/s/ Clinton Mikel
                                14                                                                                Clinton Mikel, Attorney for Defendant
                                15                                                                                San Bernardino Mountains Community
                                16                                                                                Hospital District

                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                                                                                             Page 2
                                      Defendant’s Notice of Correction and Resetting of Hearing For Defendant’s Motion for Attorneys’ Fees and Expenses
                                      Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 51 Filed 10/11/18 Page 3 of 4 Page ID #:2624




                                 1                                                          PROOF OF SERVICE
                                 2                               STATE OF MICHIGAN, COUNTY OF OAKLAND
                                 3            At the time of service, I was over 18 and not a party to this action. I am employed in
                                 4    the County of Oakland, State of Michigan. My business address is 32000 Northwestern
                                 5    Highway, Suite 240, Farmington Hills, Michigan, 48334.
                                 6            On October 11, 2018, I served true copies of the foregoing document(s) described as
                                 7    Defendant’s Notice of Correction and Resetting of Hearing For Defendant’s Motion
                                 8    for Attorneys’ Fees and Expenses on the interested parties:
                                 9
                                10            Esperanza Cervantes Anderson (SBN 197953)
                                              LAW OFFICE OF ESPERANZA CERVANTES ANDERSON
                                11            1037 North Allen Avenue, Pasadena, California 91104
                                12            esperanza@andersonlitigation.com
The Health Law Partners, P.C.




                                13            Attorney for Plaintiff Relator
                                              FRANK ADOMITIS
                                14
                                15            Kent A. Kawakami (SBN 149803)
                                16            Assistant U.S. Attorney
                                              Room 7516, Federal Building, 300 North Los Angeles Street, Los Angeles, CA 90012
                                17            kent.kawakami@usdoj.gov
                                18            Attorney for Plaintiff United States of America
                                19
                                20            CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                21    document(s) with the Clerk of the Court by using the CM/ECF system. Participants in
                                22    the case who are registered CM/ECF users will be served by the CM/ECF system.
                                23    Participants in the case who are not registered CM/ECF users will be served by mail or by
                                24    other means permitted by the court rules.
                                25              I declare under penalty of perjury under the laws of the United States of America
                                26    that the foregoing is true and correct and that I am employed in the office of a member of
                                27    the Bar of this Court at whose direction the service was made.
                                28

                                      Defendant’s Notice of Correction and Resetting of Hearing For Defendant’s Motion for Attorneys’ Fees and Expenses
                                      Case No.: 5:17-cv-00002-JGB-KK
                                     Case 5:17-cv-00002-JGB-KK Document 51 Filed 10/11/18 Page 4 of 4 Page ID #:2625




                                 1
                                 2              Executed on October 11, 2018, at Farmington Hills, Michigan.
                                 3
                                 4                                                                    /s/Marianna M. McIntyre
                                 5                                                                      Marianna M. McIntyre
                                 6
                                 7
                                 8
                                 9
                                10
                                11
                                12
The Health Law Partners, P.C.




                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                      Defendant’s Notice of Correction and Resetting of Hearing For Defendant’s Motion for Attorneys’ Fees and Expenses
                                      Case No.: 5:17-cv-00002-JGB-KK
